               Case:19-03606-jwb           Doc #:6 Filed: 08/22/19          Page 1 of 14



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN

In Re: BRIDGET PAWLOSKI
                                                                   Case No. 19-03606
                                                                   Chapter 13 Bankruptcy
                                                                   Hon.
Debtor(s).                                                         Filed: 08/22/2019
_________________________________________/

                                   ORIGINAL CHAPTER 13 PLAN

PREAMBLE

To Debtors:      Plans that do not comply with local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this Plan. Your claim may be reduced, modified, or
              eliminated.

                You should read this Plan carefully and discuss it with your attorney if you have one in
                this bankruptcy case. If you do not have an attorney, you may wish to consult one.

                If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or
                your attorney must file an objection to confirmation at least 7 days before the date set for
                the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
                Bankruptcy Court may confirm the Plan without further notice if no objection to
                confirmation is filed. See Bankruptcy Rul 3015. In addition, you may need to file a
                timely proof of claim in order to be paid under any Plan.

                The following matters may be of particular importance. Debtors must check one box in
                each line to state whether or not the Plan includes each of the following items. If an
                item is checked as “Not Included” or if both boxes are checked, the provision will be
                ineffective if set out later in the Plan.

 A limit on the amount of a secured claim, set out in Paragraph
 III.C.2.c and III.C.1.f., which may result in a partial payment or no    9 Included      U Not Included
 payment at all to the secured creditor
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money         9 Included      U Not Included
 security interest, set out in Paragraph IV.R.
 Nonstandard provisions, set out in Paragraph IV.R.                       9 Included      U Not Included


I.      PLAN PARAMETERS
        A. APPLICABLE COMMITMENT PERIOD - 11 U.S.C. Sec. 1325(b)(4)
           (X) The applicable commitment period (ACP) is 60 months.
           ( ) The applicable commitment period (ACP) is 36 months. However the duration of
                   Case:19-03606-jwb               Doc #:6 Filed: 08/22/19                 Page 2 of 14



                payments may be extended to complete the proposed plan.

         B.     LIQUIDATION ANALYSIS:
                1. The amount to be distributed to allowed unsecured claims shall not be less than the value
                   of Debtor(s) non-exempt equity less the cost of sale. The liquidation value of the estate
                   as required by 11 USC § 1325 (a)(4) is $___________.
                2. The estimated base amount to be paid to the general unsecured creditors is $_________.

II.      FUNDING
         A. PLAN PAYMENT The Debtor(s) shall make payments in the amount of $568.61 per ( )
            week, (X ) bi-weekly, ( ) semi-monthly, ( ) monthly, and/or ( ) Other (see Additional
            Plan Payment Provisions) for the minimum of the Applicable Commitment Period (ACP).
            ( ) Additional Plan Payment Provisions:

III.     DISBURSEMENTS
         A. ADMINISTRATIVE CLAIMS. The Debtor(s) shall pay in full, in deferred cash
             payments, all allowed claims entitled the priority under 11 U.S.C. Section 507.
             1. Court Filing Fee.
             2. Allowed Trustee Fee.
             3. Attorney fees exclusive of costs and expenses: An initial fee of $2,800.00 less fees paid
                of $000.00, leaving a fee balance in the amount of $2,800.00 to be paid by the Trustee
                pursuant to the priorities set forth in paragraph IV H. of the Plan, unless otherwise
                marked below:
                a. (X) Attorney fees shall be paid at the rate of $150.00 per month until paid in full
                    pursuant to paragraph IV.H of the Plan.
                b. ( ) Attorney fees shall be paid after all necessary equal monthly payments on
                    secured continuing claims, secured claims, assumed executory contract/unexpired
                    lease claims which is a modification of paragraph IV.H.
             4. Expenses advanced to the Debtor(s) (paid out by the Attorney to the Clerk of the Court or
                the service provider) include:
                $________ filing fee (enter amount or N/A);
                $________ mandatory credit counseling or financial management class (enter amount or
                N/A);
                $ ________ other (explain and enter amount, or enter N/A).

         B.     PRIORITY CLAIMS
                1. Domestic Support Obligations (DSO) 1: Prepetition DSO payment arrears as of the
                   petition date shall be paid directly by the Debtor(s) unless marked below:
                       ( ) by the Trustee
                Mandatory Information:
                  Name of DSO payee(s)                                 Monthly Amount                  Estimated arrears




         1
             The Debtor will comply with 11 U.S.C Section 1325 (a)(8) and shall, prior to confirmation of the Plan, provide the
Trustee with an affidavit or other evidence (i.e. wage deduction, a statement from Friend of the Court, or a statement from the
recipient) that all post-petition, pre-confirmation, DSO payments are current.
                   Case:19-03606-jwb               Doc #:6 Filed: 08/22/19                 Page 3 of 14




                2. a. Prepetition Priority Tax Claims: Prepetition priority tax claims are allowed claims
                      entitled to priority under 11 U.S.C.§507 and shall be paid in full by the Trustee.

                Mandatory information:
              Creditor Name                         Estimated Amount 2                           Nature of Debt
       Internal Revenue Service                            $8,037.00                       2016 Income Tax Liability
             PO Box 7346
        Philadelphia PA 19101
       Internal Revenue Service                            $9,527.00                       2017 Income Tax Liability
             PO Box 7346
        Philadelphia PA 19101
       Internal Revenue Service                            $7,627.00                       2018 Income Tax Liability
             PO Box 7346
        Philadelphia PA 19101
  Michigan Department of Treasury                          $1,541.00                       2016 Income Tax Liability
          PO Box 30199
         Lansing MI 48909
  Michigan Department of Treasury                          $1,720.00                       2017 Income Tax Liability
          PO Box 30199
         Lansing MI 48909
 Michigan Department of Treasury                           $1,561.00                       2018 Income Tax Liability
          PO Box 30199
        Lansing MI 48909

                   b. Post-Petition Priority Tax Claims: Absent objection, post-petition priority tax
                      claims shall be paid in full pursuant to 11 U.S.C.§1305(a)(1) and (b). Any portion of
                      a post-petition claim under 11 U.S.C.§1305 that is not paid through the plan for
                      whatever reason, including dismissal or conversion to Chapter 7, will remain non-
                      dischargeable, even if the debtor(s) receive(s) a discharge.

                3. Other Priority Claims and Plan Treatment:


         C.     SECURED CLAIMS.
                1. Real Property:
                   a. Mortgage Payments: Unless otherwise stated, the Trustee shall commence paying
                      the first post-petition mortgage payment on the first day of the month following the
                      month of the petition date.
                   b. Principal Residence Post-Petition Mortgage Payments and Prepetition Arrears:
                      The following is the street address and the tax ID parcel no. for the principal
                      residence of the Debtor(s):


         2
            The amount stated is an estimate only and the proof of claim controls as the amount of the claim. This provision
does not preclude any party in interest from filing an objection to the claim.
                    Case:19-03606-jwb                 Doc #:6 Filed: 08/22/19                   Page 4 of 14



Property No. 1

              Creditor Name                       Estimated Monthly               Estimated              Taxes & Insurance
                                                  Payment Amount 3               Arrearage 4           escrowed with lender?
                                                                                                                Y/N




                c. Non-Residential Post-Petition Mortgage Payments and Prepetition Arrears: The
                   following is the street address and the tax ID parcel no. for the Debtor’s non-
                   residential real property of the Debtor(s):
Property No. 1:______________________________            Property No. 2:__________________________

               Creditor Name                          Estimated                   Estimated              Taxes & Insurance
                                                    Monthly Payment               Arrearage 4          escrowed with lender?
                                                       Amount 3                                                 Y/N




                     d. Prepetition Real Property Tax Claims: Claims of taxing authorities on real
                        property pursuant to State law will be paid pro-rata as set forth in IV H. unless a
                        fixed monthly payment is set forth below after the post-petition on-going mortgage
                        payment(s). 5

                Taxing Authority                             Amount              Delinquent Tax                Optional equal
                                                                                      Years                   monthly payment



          3
             The monthly payment amount is an estimate and the Trustee shall pay the monthly payment amount based on the
proof of claim as filed. The Plan authorizes the Trustee to make post-petition regular mortgage or land contract payments prior
to the proof of claim be filed. This provision does not preclude any party in interest from filing an objection to the claim.

          4 The amount of prepetition arrears is an estimate and the Trustee shall pay the prepetition arrears based on the proof
of claim as filed. Any claim filed for prepetition arrears shall be paid through the Plan over a reasonable period of time and pro-
rata with other secured creditors without interest.
          3
             The monthly payment amount is an estimate and the Trustee shall pay the monthly payment amount based on the
proof of claim as filed. The Plan authorizes the Trustee to make post-petition regular mortgage or land contract payments prior
to the proof of claim be filed. This provision does not preclude any party in interest from filing an objection to the claim.
          4
            The amount of prepetition arrears is an estimate and the Trustee shall pay the prepetition arrears based on the proof of
claim as filed. Any claim filed for prepetition arrears shall be paid through the Plan over a reasonable period of time and pro-
rata with other secured creditors without interest.
          5
              Any creditor in this Class shall retain its lien on the real property pursuant to applicable State law and shall be
entitled to receive its statutory interest and collection fees as set forth on its Proof of Claim.
                   Case:19-03606-jwb                Doc #:6 Filed: 08/22/19                 Page 5 of 14




                    e. Real Property Tax Escrow:
                    Debtor(s) will not utilize a tax escrow with the Trustee unless marked below:
                    ( ) Debtor(s) will utilize a tax escrow through the Plan. The Debtor(s) must provide the
                    tax bill to the Trustee and verify taxes are paid each year until completion of the Plan.
                    Tax escrow accounts will fund after on-going monthly mortgage payments but prior to
                    other secured creditors.
         Real Property address                       Parcel Number              Taxing Authority           Monthly Escrow
                                                                                                              Amount




                    f.   Wholly Unsecured Liens: The following claims shall be treated as unsecured by this
                         plan because there is no equity in the property to secure the claim. Upon completion
                         of the Plan, the lien shall be discharged and removed from the property. The
                         Debtor(s) may move under Fed. R. Bankr. P. 7070, on notice to the holder of such
                         claim who refuses to release the lien, for an order declaring the lien released and for
                         related relief. These claims are as follows:

         Property Address                            Creditor                 Claim              Property         Senior Lien
                                                                             Amount 6             Value              Amt




                2. Personal Property:
                   a. Pre-Confirmation Adequate Protection Payments (APP): If the Trustee is to pay
                      pre-confirmation APP the secured creditor’s name, address, the account numbers and
                      payment amount must be provided and it must be signified by entering the monthly
                      payment amount in the box marked “Pre-Conf. APP” under b. or c. of this paragraph.
                      The Trustee will not disburse an APP until a proof of claim is filed with
                      documentation of a perfected lien satisfactory to the Trustee.
                   b. Secured Claims subject to Final Paragraph of 11 U.S.C. § 1325(a): Each secured
                      creditor in this class has a lien that is not subject to 11 U.S.C. Section 506 7. Claims
                      in this class shall be paid as follows plus an additional pro-rata amount that may be
                      available from funds on hand at an interest rate specified below or the contract rate
                      specified in the proof of claim, whichever is lower.


          6
           This is the estimate of the Debtor(s) as to the amount owing to the creditor. The proof of claim shall control as to
amount of the claim. This provision does not preclude any party in interest from filing an objection to the claim.
          7
             Such a claim is not subject to “cramdown” and will be paid the full balance owing. If the collateral is a motor
vehicle and is destroyed, the Debtor(s), with consent from the secured creditor and Trustee, or by order of the Court, may use the
collateral insurance proceeds to purchase replacement collateral, to which the creditor’s lien shall attach.
                   Case:19-03606-jwb                 Doc #:6 Filed: 08/22/19                  Page 6 of 14




    Creditor, Address &                  Collateral           Balance           Interest        Pre-Conf        Equal Monthly
       Account No.                                            Owing              Rate             APP             Payment
 Capital One Auto Finance 2013 BMW X5 $19,634.00                                   6%            $620.00             $620.00
       PO Box 60511
 City of Industry CA 91716



                    c. Secured Claims Subject to 11 U.S.C. § 506: 8 Claims in this class shall be paid as
                       follows plus an additional pro-rata amount that may be available from funds on hand
                       at an interest rate specified below or the contract rate specified in the proof of claim
                       whichever is lower. Creditor will be paid the fair market value (FMV) as a secured
                       claim and any balance due as a general unsecured claim.

   Creditor, Address &                    Collateral              FMV         Interest       Pre-Conf          Equal Monthly
      Account No. 9                                                            Rate            APP               Payment




                3. Secured Claims of Taxing Authorities: Secured claims of taxing authorities shall be
                   paid as follows:

   Creditor & Address               Collateral Real/Personal             Secured Claim           Interest      Equal Monthly
                                            Property                       Amount 10              Rate 11        Payment




                4. Collateral to be Surrendered/Executory Contracts to be rejected: The property listed
                   below is surrendered to the creditor, and the executory contracts/unexpired leases are
                   rejected:



          8
              If the collateral is a motor vehicle and is destroyed, the Debtor(s), with consent from the secured creditor and Trustee
or by order of the Court, may use the collateral insurance proceeds to purchase replacement collateral, to which the creditor’s
lien shall attach..

          9
             If the creditor files a proof of claim with a balance owing which is different from the amount listed above, the proof
of claim shall control as to the amount of the debt, unless party in interest objects to the proof of claim.
          10
             The amount stated is an estimate only and the proof of claim controls as to the amount of the claim. This provision
does not preclude any party in interest from filing an objection to the claim.
          11
             The interest rate on tax claims that is in effect during the calendar month in which the plan is confirmed shall
control. 11 U.S.C.§511(b). The Trustee has the authority to make adjustments to its records to comply with the Bankruptcy
Code.
                   Case:19-03606-jwb                Doc #:6 Filed: 08/22/19                 Page 7 of 14




                        Creditor                                   Collateral Description/Contract Description




                    The automatic stay shall be terminated upon entry of the confirmation order and any
                    deficiency claim or claim arising from rejection shall be treated as a general unsecured
                    claim, subject to paragraph IV.G.

                5. Junior Lien Holders on Surrendered Property: If a creditor holding a junior lien has
                   filed a secured proof of claim, such claim shall be treated as a general unsecured claim if
                   the value of the property, set forth below in the column entitled “Property Value,” is
                   equal to or less than the amount of the senior claim, absent an objection. These creditors
                   are as follows:

  Credtior, Address & Account                  Property Address               Claim              Property         Senior Lien
              No.                                                            Amount 9             Value            Amount




          D.    ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES. The following
                executory contracts and/or unexpired leases, including land contract(s), are assumed:

      Creditor, Address &                Property Description             Monthly                    No. of            Cure
         Account No.                                                   Payment Amount               Months            Amount
                                                                                                   Remaining
     Magnum Outdoor LLC                    Residential Lease                 $2,100.00              5 months              $0
       1 Java Boulevard                  18799 Greenwood Ct
      Nunica MI 49448                    Spring Lake MI 49456
    Progressive Leasing LLC                 Furniture Rent-to-                $509.14               5 months          $509.14
       Art Van Furniture                          Own
       256 W Data Drive
       Draper UT 84020

          E.    DIRECT PAYMENTS BY THE DEBTOR(S) OF THE FOLLOWING DEBTS. All
                claims shall be paid by the Trustee unless listed herein:

      Creditor, Address & Account No.                         Collateral/Obligation                Balance           Interest
                                                                                                   Owing              Rate




          9
             If the creditor files a proof of claim with a balance owing which is different from the amount listed above, the proof
of claim shall control as to the amount of the debt, unless party in interest objects to the proof of claim.
                   Case:19-03606-jwb                Doc #:6 Filed: 08/22/19                 Page 8 of 14




               Mangum Outdoor LLC                                Residential Lease                 Ongoing
                 1 Java Boulevard
                Nunica MI 49448



          F.    UNSECURED CREDITORS.
                General Unsecured Creditors: Claims in this class are paid from funds available after
                payment to all other classes. The allowed claims of general unsecured creditors will be
                satisfied by:
                   ( ) Payment of a divided of 100%, plus present value 0% interest, if necessary to satisfy
                   11U.S.C.§1325(a)(4), OR
                   (X) Payment of a pro-rata share of a fixed amount of $2,800.00 or payment from all
                   disposable income to be received by the Debtor(s) in the ACP, whichever pays more.
                   This fixed amount shall be reduced by additional administrative expenses including
                   attorney fees approved under 11U.S.C.§330(a). However, the fixed amount shall not be
                   reduced below the liquidation value specified in paragraph I.B.

          G.    SPECIAL UNSECURED CREDITORS. The special unsecured claims listed below are an
                exception pursuant to 11U.S.C.§1322(b)(1) and may include, but are not limited to, non-
                sufficient funds (NSF) checks, continuing professional services and non-dischargeable debts
                (e.g., student loans, criminal fines). 12 These special unsecured claims shall be paid as
                follows:

                In a 36 month ACP case with the base to general unsecured creditors paid within 36
                months, the special unsecured creditors will be paid pro rata with other general unsecured
                claims during the first 36 months and then theat portion of the special unsecured creditor’s
                claim that an be paid during the remainder of the 60 months from the date the first Plan
                payment is due will be paid exclusive of all other general unsecured claims during the
                remaining 60 months.

                In a 36 month ACP case with the base to general unsecured creditors paid beyond 36
                months, the special class unsecured creditors will be paid pro rata with other general
                unsecured claims during the first 36 months and until the specific fixed base amount to the
                general unsecured creditors is satisfied and then that portion of the special unsecured
                creditor’s claim that can be paid during the remainder of the 60 months from the date the
                first Plan payment is due will be paid exclusive of all other general unsecured claims during
                the remaining 60 months.

                In a 60 month ACP case, special unsecured creditors will be paid pro rata with the general
                unsecured creditors during the 60 months.

         Special Unsecured Creditor Name                            Reason for Special Treatment                     Interest
                                                                                                                      Rate




          12
             If the table below is blank, or this case has a 60 month ACP, then there will be no special treatment for special
unsecured creditors.
             Case:19-03606-jwb          Doc #:6 Filed: 08/22/19           Page 9 of 14




IV.   GENERAL PROVISIONS
      A. DISPOSABLE INCOME, TAX RETURNS & TAX REFUNDS. Debtor(s) submit(s) all
         or such portion of future earnings or other future income of Debtor(s) to the supervision and
         control of the Trustee as is necessary for the execution of the Plan. Unless this Plan
         provides for a dividend of 100% to all allowed general unsecured claims, the Debtor(s) shall
         pay all disposable income as defined in 11U.S.C.§1325(b) during the ACP. Unless
         otherwise provided in this plan, Debtor(s) shall remit to the Trustee tax returns and tax
         refunds and other disposable income for the ACP for administration pursuant to the Plan or
         as otherwise ordered by the Court. Income tax refunds and other disposable income paid to
         the Trustee in a Plan with a 36 month ACP will operate to decrease the term of the Plan to
         the ACP but not below the 36 month ACP, rather than increase the dividend paid to general
         unsecured creditors. The Debtor(s) shall continue the same level of tax deductions as when
         the case was filed except as affected by changes in dependents and/or marital status.

           Based on the disposable income available, the Trustee shall have the discretion without
           further notice to creditors to:
                   1. Increase the percentage to the unsecured creditors as a result of additional
                       payments made under this provision subject to the limitation set forth in this
                       paragraph;
                   2. Reduce the term of the plan but not below the ACP; and
                   3. Determine if available funds are not disposable income when the Debtor(s)
                       provide(s) the Trustee with supporting documentation.

      B.   VESTING OF ESTATE PROPERTY. Upon conformation of the Plan, all property of the
           estate shall remain property of the estate until discharge unless marked below:

              (X) Pursuant to 11U.S.C.§1327 (b) upon Confirmation of the Plan, all property of the
              estate shall vest in the Debtor(s), except (i) the future earnings of the Debtor(s); (ii)
              additional disposable income, and (iii) other real and personal property necessary to fund
              the Plan which is identified as follows:

                  Regardless of whether any real or personal property is vested in the Debtor(s) or the
                  estate, insurance proceeds derived from such real or personal property shall be
                  deemed property of the estate. Subject to footnotes vii and viii of paragraph III.C.2,
                  such insurance proceeds may be used by the Debtor(s), upon prior Court approval, to
                  purchase replacement collateral.

                  In any case, all property of which Debtor(s) retain(s) possession and control shall be
                  insured by the Debtor(s). The Trustee is not required to insure property and has no
                  liability for damage or loss to any property in possession and control of the
                  Debtor(s).

      C.   POST-PETITION ACTION BY DEBTOR(S).
           1. Post -Petition Sale of Property of Estate: In the event that the Debtor(s) seek(s) to sell,
              before entry of the discharge, property of the estate constituting personal property with a
              value in excess of $2,500, or any real property regardless of value, the Debtor(s) shall
              request prior Court approval pursuant to 11U.S.C.§363 and any applicable rules.
           2. Post-Petition Sale of Property of Debtor(s): In the event that the Debtor(s) seek(s) to
      Case:19-03606-jwb           Doc #:6 Filed: 08/22/19            Page 10 of 14



        sell, before entry of the discharge, personal property of the Debtor(s) with a value in
        excess of $2,500, or any real property regardless of the value, the Debtor(s) shall seek
        prior Court approval with notice to any parties in interest as the Court may direct.
     3. Post-Petition Incurrence of Debt by Debtor(s) and Related Relief: Upon the prior
        written approval of the Trustee, the Debtor(s) may incur post-petition debt for a motor
        vehicle, whether through financing or lease transaction. The Debtor(s) may trade in an
        existing motor vehicle provided that the Debtor(s) satisfy in full any obligations related to
        such motor vehicle. The Debtor(s) may incur other, similar post-petition debt as allowed
        by the Court.

D.   UNSCHEDULED CREDITORS FILING CLAIMS. If a creditor’s claim is not listed in
     the schedules, but the creditor files a proof of claim, the Trustee is authorized to classify the
     claim into one of the classes under this Plan and to pay the claim within the class, unless the
     claim is disallowed.

E.   LATE FILED CLAIMS. If a claim is not timely filed, the Trustee may in his/her
     discretion provide notice of intent to pay the claim.

F.   LIMITATION ON NOTICES.
     1. General: If the Debtor(s) file(s) a plan modification pursuant to 11U.S.C.§1329 or a
        motion requesting relief, the plan modification or motion, and appropriate notice thereof,
        shall be served on (a) the Trustee, (b) the United States Trustee, and (c) any party or
        entity adversely affected by the plan modification or request for relief. If service under
        (c) requires service on the creditor matrix, subsequent to the claims bar date pursuant to
        Fed. R. Bankr. P. 3002, service may be made on creditors that hold claims for which
        proofs of claim have been filed, and any governmental unit that is a creditor in the case.
     2. Fee Applications: Subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002,
        if an attorney for the Debtor(s) files an application for compensation pursuant to
        11U.S.C.§330, the application, including appropriate notice and an opportunity to object,
        shall be served on (a) the Trustee, (b) the Debtor(s), and (c) the United States Trustee.
        Appropriate notice of the application, including and opportunity to object in the same
        form as attached to the Local Bankruptcy Rules, shall be served on (a) creditors that hold
        claims for which proofs of claim have been filed, and (b) any governmental unit that is a
        creditor in the case.

     If service is made pursuant to this paragraph, the Debtor(s) shall file a certificate of service
     specifying parties and entities served.

G.   CLAIMS AND AMENDED CLAIMS. If a proof of claim is filed and the Trustee has
     previously made a distribution to general unsecured creditors, the claim shall be entitled to
     the same pro rata distribution as that previously paid to general unsecured claims, to the
     extent possible, even if the base to general unsecured claims exceeds the amount stated in
     the confirmed Plan. The Trustee shall not be required to recover any overpayments to
     general unsecured creditors as a result of the filing of the aforementioned claims.
     1.     With respect to secured claims filed by creditors holding liens in real property
            surrendered pursuant to the Plan, each such secured creditor must file a proof of
            claim asserting its unsecured deficiency, if any, by no later than 90 days after any
            disposition, including a foreclosure sale. The proof of claim for any deficiency
            amount must be conspicuously identified as an “UNSECURED DEFICIENCY
            CLAIM.” Attached to the proof of claim for the deficiency amount must be a
                  Case:19-03606-jwb               Doc #:6 Filed: 08/22/19                 Page 11 of 14



                      detailed statement providing that the property was disposed of, the amount of the sale
                      proceeds, a summary of costs incurred in connection with the disposition, and the
                      unsecured deficiency balance remaining. The proof of claim must be filed even
                      though a previous secured or unsecured claim was asserted prior to the disposition of
                      the property. The failure to timely file a deficiency claim shall preclude the secured
                      creditor from receiving further distributions under the Plan and such secured
                      creditor’s claim shall be subject to discharge.
                   2. With regard to secured claims filed by creditors holding liens in personal property
                      surrendered pursuant to the Plan and non-debtor counterparties whose executory
                      contracts or unexpired leases are rejected under the Plan, each such secured creditor
                      or non-debtor counterpart must file a claim asserting its unsecured deficiency or
                      rejection damages, if any, by no later then 180 days after entry of the order
                      confirming the Plan. The proof of claim for any deficiency or rejection damages
                      must be conspicuously identified on the proof of claim as an “UNSECURED
                      DEFICIENCY CLAIM” or a REJECTION DAMAGES CLAIM,” as applicable.
                      Attached to the proof of claim for the deficiency or rejection damages must but a
                      detailed statement providing, if applicable, the date the property was disposed of, the
                      rejection damages, the amount of any sale proceeds, a summary of costs incurred in
                      connection therewith, and the unsecured deficiency balance remaining. This proof of
                      claim must be filed even though a previous secured or unsecured claim was asserted
                      prior to the surrender, rejection, or disposition of the property or rejection of the
                      executory contract or unexpired lease. The failure to timely file a deficiency or
                      rejection damages claim means that such creditor or non-debtor counterparty shall be
                      precluded from receiving further distributions under the Plan and such claims shall be
                      subject to discharge.
                   3. A claimant treated as holding a wholly unsecured claims pursuant to paragraph
                      III.C.1.f. shall file a proof of claim within the time prescribed in Fed. R. Bankr. P.
                      3002(c), and any such claimant who does not file a proof of claim is not entitled to
                      receive a distribution under the Plan. If such claimant files a secured proof of claim,
                      the Trustee is authorized to treat such claimant as holding an unsecured claim.

         H.     TRUSTEE POST-CONFIRMATION DISBURSEMENT.
                1. Priority of Payments: Unless otherwise specifically stated in the Plan, the
                   following categories of claims will be paid in the following order (on a pro-rata
                    basis within each category):
                    a. Unpaid court filing fees, regardless of any Plan provision to the contrary;
                    b. Trustee administrative fee;
                    c. Allowed DSO claims paid through the Plan.
                    d. Attorney fees and expenses, as allowed by the Order of the Court, subordinated to
                        monthly continuing claims payments covered under 11U.S.C.§1322(b)(2).
                    e. Continuing, long-term nonmodifiable allowed claims13
                    f. Other allowed secured claims (including arrears) and allowed claims arising from
                        assumed executory contracts or unexpired leases (including any cure) with respect to
                        which (I) the last payment will become due within the term of the Plan; and (ii) the
                        Plan provides for equal monthly payments;


         13
              Claims in the category include non-modifiable claims, including allowed secured claims, on which the last payment
is due after the term of the Plan, and for which the Plan provides for a set monthly payment (subject to adjustment as set forth
below). This category includes residential mortgage obligations, land contract obligations, and other long term, non-modifiable
obligations under assumed executory contracts/unexpired leases.
      Case:19-03606-jwb           Doc #:6 Filed: 08/22/19           Page 12 of 14



        g. Arrears on continuing claims and other secured claims for which the Plan does not
            specify equal monthly payments;
        h. Allowed priority unsecured claims; and
        i. Allowed general unsecured claims.
     2. Post-Petition Mortgage Payments: If the Plan directs the Trustee to make any post-
        petition mortgage payment, the Trustee may:
        a. Modify the on-going mortgage payment upon receiving a notice pursuant to Fed. R.
            Bankr. P. 3002.1(b);
        b. Increase the Plan payment by the amount of any mortgage payment increase plus
            additional trustee commission for any mortgage increase;
        c. Amend a wage order or ACH payment amount for such increase with notice to the
            employer or ACH payor, Debtor(s) and the attorney for the Debtor(s); and
        d. Adjust the post-petition mortgage or land contract payment date, or the date through
            which any arrears or cure is calculated, as needed to conform to any proof of claim
            filed by the mortgagee or land contract vendor.
     3. Initial Disbursement Date: Except as otherwise state in this Plan, a payment designated
        as equal monthly payments on secured claims, executory contracts/unexpired leases,
        priority unsecured claims, attorney fees, and tax escrow accruals shall be deemed to
        commence the first day of the month following the month of the petition date.

I.   TAX RETURNS. All tax returns due prior to the petition date have been filed, except:
     ___________.

J.   DEBTOR(S) ENGAGED IN BUSINESS.
     1. Any Debtor who is self-employed and incurs trade credit in the production of income
        shall comply with 11U.S.C.§1304 regarding operation of the business and any order
        regarding the continuation of a business operation entered in this case;
     2. Any Debtor who, directly or indirectly, holds a controlling interest in a limited liability
        company, partnership or any other corporation that incurs trade credit in the production
        of income, or who is otherwise in control of such an entity, shall cause the entity to
        comply with 11U.S.C.1304(c) and any order regarding continuation of a business
        operation entered in this case as if the Debtor were “engaged in business” within the
        meaning of that section;
     3. The duties listed in 11U.S.C.§1304(c) are imposed on any Debtor described in this
        Paragraph IV.J., and are incorporated herein by reference.

K.   EFFECT OF ADDITIONAL ATTORNEY FEES BEYOND THE NO LOOK FEE.
     Any attorney fees and expenses beyond the no-look fee shall be paid as administrative
     expenses and shall not be paid out of the base previously disbursed to general unsecured
     creditors. The Trustee shall not recover funds disbursed to general unsecured creditors to
     satisfy any administrative expenses awarded to the attorney for the Debtor(s).

L.   PLAN REFUNDS. The Trustee may agree to reasonable refunds to the Debtor(s) from the
     funds paid to the Trustee. The Plan duration may be extended to repay all such refunds.
     The Trustee may require the Debtor(s) to file an amendment to the Plan.

M. TRUSTEE’S AVOIDANCE POWERS. The Debtor(s) acknowledges that the Trustee has
   discretion to utilize certain under Chapter 7 of the Bankruptcy Code. Notwithstanding any
   other language in this Plan, no lien shall be involuntarily avoided unless an adversary
   proceeding is filed, except that judicial liens may be avoided pursuant to 11U.S.C.§522(f) in
      Case:19-03606-jwb           Doc #:6 Filed: 08/22/19           Page 13 of 14



     connection with conformation of the Plan upon proper notice. The Debtor(s) may not
     commence any avoidance action without court authorization or written consent of the
     Trustee. The Debtor(s) acknowledge(s) that any avoidance actions are preserved for the
     benefit of the estate pursuant to 11U.S.C.§551.

N.   LIEN RETENTION. With respect to each allowed secured claim provided for by the Plan,
     the holder of such claims shall retain the lien securing such claim until the earlier of (i) the
     underlying debt determined under applicable non-bankruptcy law is paid in full, or (ii) entry
     of the discharge; provided, however, that entry of the discharge shall not release a lien that
     secures a claim subject to treatment under 11U.S.C.§1322(a)(5). Upon the occurrence of (i)
     or (ii) above, the holder shall release its lien and provide written evidence of the same to the
     Debtor(s) within 30 days after (i) or (ii) above. Notwithstanding the foregoing, if this case
     of the Debtor(s) under Chapter 13 is dismissed or converted without completion of the Plan,
     the holder of such claim shall retain its lien to the extent recognized by applicable non-
     bankruptcy law.

O.   MODIFICATION OF THE AUTOMATIC STAY. Upon the filing of a motion for relief
     of the automatic stay, the Trustee shall suspending disbursement of funds to that creditor
     but shall hold said funds until futher order of the Court. Upon entry of an order modifying
     the automatic stay and unless otherwise provided for in such order, the Trustee shall not
     disburse held or on-going payments to the creditor on that claim, until creditor files an
     amended claim or Debtor(s) file(s) an amended Plan directing the Trustee how to pay
     creditor’s claim. Such amended proof of claim or Plan amendment shall be filed within 120
     days after entry of the order modifying the automatic stay. An amended claim or Debtor(s)
     fail(s) to file an amended Plan directing the Trustee how to pay the creditor’s claim within
     120 days of the entry of the order modifying the automatic stay, and held amounts shall be
     released for the benefit of the other creditors in accordance with the confirmed Chapter 13
     Plan and Trustee shall cease holding any future funds for on-going payments on such claim
     unless otherwise ordered by the Court. However, if a creditor files a claim after the order
     modifying the automatic stay and the confirmed Plan directed that such creditor was to be
     paid directly by Debtor(s) on such claim, such claim will not be paid by the Trustee.

P.   NOTICE OF FEES, EXPENSES AND CHARGES PURSUANT TO FED. R. BANKR.
     P. 3002.1. The claim evidenced by notice of fees, expenses and charges pursuant to Fed. R.
     Bankr. P. 3002.1 will be treated as a separate debt or claim consistent with treatment of the
     underlying claim provided for under the Plan.

Q.   NON-APPLICABILITY OF FED. R. BANKR. P. 3002.1. The requirements and
     provisions of Fed. R. Bankr. P. 3002.1 shall not apply to the trustee in any Chapter 13 case
     where the Plan as confirmed surrenders property to the creditor as provided in
     11U.S.C.§1325(a)(5)(c) or proposes that Debtor(s) pay the creditor directly or to any claim
     as to which the automatic stay is modified for purposes of allowing the secured creditor to
     exercise its rights and remedies pursuant to applicable non-bankruptcy law.

R.   NONSTANDARD PROVISIONS. Nonstandard provisions must be set forth below. A
     nonstandard provision is a provision not otherwise included in this Model Plan or
     deviating from it. Nonstandard provisions set out elsewhere in this Plan are ineffective
     and void. The following Plan provisions will be effective only if there is a check in the
     box “Included” in the Preamble.
             Case:19-03606-jwb   Doc #:6 Filed: 08/22/19    Page 14 of 14




BY FILING THIS DOCUMENT, THE ATTORNEY FOR THE DEBTOR(S) OR DEBTOR(S)
THEMSELVES, IF NOT REPRESENTED BY AN ATTORNEY, ALSO CERTIFY(IES) THAT THE
WORDING AND ORDER OF THE PROVISIONS IN THIS CHAPTER 13 PLAN ARE IDENTICAL
TO THOSE CONTAINED IN THE APPROVED MODEL PLAN PURSUANT TO LOCAL
BANKRUPTCY RULE 3015(d) FOR THE WESTERN DISTRICT OF MICHIGAN BANKRUPTCY
COURT, OTHER THAN ANY NONSTANDARD PROVISIONS INCLUDING IN PARAGRAPH IV.R.




Date: 08/22/2019                             __/s/ Bridget Pawloski________________
                                             Bridget Pawloski




Date: 08/22/2019                             ___/s/ Jody E. Jernigan________________
                                             Jody E. Jernigan (P55997)
                                             Attorney for Debtor
